DETAILED ACTION
CLAIMS 1-19 
are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art (“BRI”).  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 8, and 14
 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHPIRO, US 2018/0364779 Al, (“Shpiro”) in view of Sugita et al., US 2003/0172318 Al, (“Sugita”).
Shpiro and Sugita were cited as prior art in the previous office action. As such, their relevant teachings are hereby incorporated by reference to the extent applicable to the newly amended claims.	
Regarding Claim 1,
 A monitoring system configured to monitor at least one electronic apparatus, the monitoring system comprising:
a server; (Fig. 1, element 336. See also [0075] “A management interface 336 may be used (as in the present example) for remotely monitoring and control power adapter hub 300.” a remote apparatus giving the claim the BRI) and
 a monitoring apparatus comprising:

at least one switching circuit, coupled to the power-supply circuit, configured to transmit the at least one output power to the at least one electronic apparatus; (Fig. 1, element 324. See also [0066] “[0066] The DC output power of converters 316 are conveyed via current sensing units 320 and smart output ports 324 ….” and [0076] “processor 328 instructs DC to DC converters 316 (or smart output port 324) to set a reduced power that will be supplied to the external devices ….” Emphasis added. )
a power measurement meter, coupled to the power-supply circuit and the at least one switching circuit, (Fig. 1, element 320) configured to measure at least one of the input power and the at least one output power to obtain power utilizing information of the at least one electronic apparatus; ([0066] “A processor, 328, is connected to sensing units 320 and output ports 324 for continuously calculating the overall power consumed by external devices (not shown in this Fig.) that are connected to and powered by output ports 324.” i.e. current supplied to each port/device is supplied to the processor – power utilizing information giving the claim the BRI –) and
 a circuit chip, (Fig. 1, element 328) coupled to the at least one switching circuit to control switch of the at least one switching circuit, and coupled to the power measurement meter to receive the power utilizing information of the at least one electronic apparatus, ([0066] “A processor, 328, is connected to sensing units 320 and output ports 324 for continuously calculating the overall power consumed by external devices (not shown in this Fig.) that are connected to and powered by output ports 324.” 
See also ([0074] “the processor may be configured to calculate power, either for the channels and/or the overall power, where power comprises delivered power and/or requested power and/or a combination thereof.” Emphasis added. i.e. current supplied to each port/device is supplied to the processor – power utilizing information giving the claim the BRI –)

Shpiro does not teach wherein the circuit chip determines an operating status of the at least one electronic apparatus by comparing the power utilizing information with reference information, or the circuit chip transmits the power utilizing information of the at least one electronic apparatus to the server and the server determines the operating status of the at least one electronic apparatus by comparing the power utilizing information with the reference information.  
Note, however, that Shpiro goes on to teach that each device/channel is monitored for actual power consumed so as to prevent overcurrent conditions in the power supply circuit. ([0074] – [0075]) 
Sugita teaches wherein the circuit chip determines an operating status of the at least one electronic apparatus by comparing the power utilizing information with reference information, (Sugita [0018] “compares the detected current value with a detecting current value preset in the detector register 15. If the supplied current value exceeds the preset detecting current value, the current detecting part informs the current detection control part 18 of that ….”) or the circuit chip transmits the power utilizing information of the at least one electronic apparatus to the server and the server determines the operating status of the at least one electronic apparatus by comparing the power utilizing information with the reference information.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of  Sugita with the teaching of Shpiro as both references are directed to controlling power in computing systems. Moreover, Sugita improves on Shpiro’s teaching of preventing overcurrent conditions in a power supply (Shpiro [0074]-[0075]) by teaching a technique which detects abnormal current consumption in an attached device so as to prevent overcurrent conditions, thus improving reliability of the power supply system (Shpiro [009] – [0011]).
Claim(s) 8 and 14
 recite(s) features that are substantially the same, save for the category of invention, as the system set forth in claim(s) 1.Therefore claim(s) 8 and 14 is/are rejected under the same reasoning set forth above over Shpiro in view of Sugita.
Claim(s) 2-4, 9-10, and 15-16
 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHPIRO, US 2018/0364779 Al, (“Shpiro”) in view of Sugita et al., US 2003/0172318 Al, (“Sugita”) in further view of PAMLEY et al., US 2015/0355696 Al, (“Pamley”).
Shpiro, Sugita, and Pamley were cited as prior art in the previous office action. As such, their relevant teachings are hereby incorporated by reference to the extent applicable to the newly amended claims.
Regarding claims 2-4, 9-10, and 15-16,
 Shpiro, Sugita, and Pamley teach these claims according to the reasoning set forth in the previous office action.	
Claim(s) 5, 7, 11, 13, 17, and 19
 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHPIRO, US 2018/0364779 Al, (“Shpiro”) in view of Sugita et al., US 2003/0172318 Al, (“Sugita”) in further view of Kutch, US 2013/0262642 Al, (“Kutch”)
Shpiro, Sugita, and Kutch were cited as prior art in the previous office action. As such, their relevant teachings are hereby incorporated by reference to the extent applicable to the newly amended claims.
Regarding claims 5, 7, 11, 13, 17, and 19
,
 

Shpiro, Sugita, and Kutch teach these claims according to the reasoning set forth in the previous office action.
Claim(s) 6, 12, and 18
 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHPIRO, US 2018/0364779 Al, (“Shpiro”) in view of Sugita et al., US 2003/0172318 Al, (“Sugita”) in further view of Kutch, US 2013/0262642 Al, (“Kutch”) in further view of PARK et al., US 2014/0068354 Al, (“Park”).
Shpiro, Sugita, Kutch, and Park were cited as prior art in the previous office action. As such, their relevant teachings are hereby incorporated by reference to the extent applicable to the newly amended claims.
Regarding claims 6, 12, and 18,
 
 Shpiro, Sugita, Kutch, and Park teach these claims according to the reasoning set forth in the previous office action.
Response to Arguments
Applicant's arguments filed 12/22/2020 (“Remarks”) have been fully considered but they are not persuasive.
Applicant first argues that “On page 6 of the Office Action, the Office interpreted the current sensing unit 15 320 of Shpiro as the power measurement meter of the independent claim 1. However, the current sensing unit 320 of Shpiro merely senses a current, but does not measure the output power.” Remarks at pp. 15-16.
Examiner respectfully disagrees. As discussed in the previous action, and in the rejection above, the power measurement meter (Shpiro’s current sensing unit 320)  provides information to the processor which “continuously calculate[s] the overall power consumed by external devices (not shown in this Fig.) that are connected to and powered by output ports 324” (Shpiro [0066]). In other words the current meter and the processor calculates the recited “power utilizing information.” 
Next, Applicant argues that “the processor 328 of Shpiro does not control the switch of the at least one smart output ports 324 (interpreted as the switching circuit of claim 1), but the switch of the at least one smart output ports 324 is based on the request of the external devices.” Remarks at p. 16. 
Here, too, Examiner respectfully disagrees. As discussed above and in the previous rejection, the switch unit of Shpiro is arranged so as to control power provided to the connected devices (Shpiro [0076]). Whether the connected devices request the power, or the circuit detects an overcurrent condition, it is the power processor (Shpiro element 328) which ultimately controls the switching unit.   
Applicant further argues that “In addition, the same paragraph of Shpiro further recites ‘...processor 328 instructs DC to DC converters 316 (or smart output port 324) to set a reduced power that will be supplied to the external devices’. That is, the control target of the processor 328 of Shipro should be the DC to DC converters 316.” Remarks at p. 16. 
Examiner respectfully disagrees. Shpiro recites “processor 328 instructs DC to DC converters 316 (or smart output port 324) to set a reduced power that will be supplied to the external devices”. 
Next, Applicant argues that “According to para. [0066] of Shpiro, the power utilization information is received from the smart output ports 324 (interpreted as the switching circuit of claim 1), instead of being received from the sensing unit 320 (interpreted as the power measurement meter of claim 1). In addition, Shpiro is completely silent about that the reception of the power utilization information is related to the power measurement module throughout the disclosure thereof.” Remarks at pp. 16-17.
Examiner respectfully disagrees. As discussed in the previous action and in the rejection above, Shpiro teaches that the processor may make its determinations based either calculate the power delivered or power requested (Shpiro [0074]). 
Finally, Applicant argues that “the mechanism adopted in the independent claim 1 is completely different from that of Sugita. Specifically, Sugita carries out the detection at a prior stage to determine whether to feed the current to the device 2. Comparatively, the circuit of claim 1 detects the power utilizing information of the electronic apparatus at a later stage to determine the operating status.” Remarks at p. 17.
Here too, Examiner respectfully disagrees. Sugita is cited for teaching the determination of operating status based on a power value (Sugita [0018]). Shpiro, as discussed above, is cited for teaching of monitoring requested (early stage) and actual (late stage) power consumption so as to prevent overcurrent conditions (Shpiro [0074] – [0075]). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J CORCORAN whose telephone number is (571)270-0549.  The examiner can normally be reached on M-F 07:30 - 16:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187